The defendant is a graded school district. The board of education therein consists of five members. Legal meetings may be held if written notice thereof is given, or if all of the members *Page 213 
are present thereat. 2 Comp. Laws 1929, §§ 7107, 7124. On April 2, 1928, a meeting was held at which all of the members were present. The following appears in the minutes thereof:
"Moved by Edward Oltz and supported by John J. Knopes that Miss Kittie E. Vreeland be given superintendent. Vote taken by roll call: John Knopes, yes; Edward Oltz, yes; Reese Vreeland, yes; A.B. Smith, no; S.L. Vreeland, not voting. Total number of votes cast — 4. 3 yes, 1 no. Miss Vreeland received majority therefore she was declared hired. Motion carried."
On April 19th following, four of the members of the board met. S.L. Vreeland was absent. Business was, however, transacted thereat. The following appears in the minutes:
"Moved by Reese Vreeland and supported by Edward Oltz, that Miss Kittie Vreeland be given a three-year contract as superintendent with a salary of $3,000 per year. Payable monthly. Vote taken by roll call. Yeas, John J. Knopes, Edward Oltz, Reese Vreeland. A.B. Smith, no. Motion carried.
Reese Vreeland, the secretary of the board, testified that he gave the members "verbal notice" of the meeting; that it was called "to hire teachers and contract a superintendent;" that he gave a verbal notice to Samuel L. Vreeland, the absent member, and he "said he was sick and couldn't attend and whatever the board did he would sanction." On the same day, the president, secretary, and treasurer of the board signed the contract with the plaintiff as a teacher of the school for three years at an annual salary of $3,000. *Page 214 
The meeting held on April 19th was not a legal one. But four members were present, and the fifth had not received a notice in writing. It was at this meeting that the term of service and the manner of payment were fixed. In my opinion the contract entered into with plaintiff is not enforceable.
In Township Board of Beaver Creek v. Hastings, 52 Mich. 528, it was held (syllabus):
"Meetings of a township board, unless duly called and notified, are not legal if not attended by all the members."
This holding was cited with approval in Auditor General v.McArthur, 87 Mich. 457; Boyce v. Auditor General, 90 Mich. 314,324; Lewick v. Glazier, 116 Mich. 493, 498. It also applies to meetings of a board of education.
The judgment is reversed and set aside, with costs to appellant, and the cause remanded with directions to enter a judgment for the defendant.
CLARK, POTTER, NORTH, and FEAD, JJ., concurred with SHARPE, J.